EXHIBIT 10.1

 

THE SALE AND ISSUANCE OF THIS PROMISSORY NOTE AND THE SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION OF THIS PROMISSORY NOTE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "SECURITIES ACT") OR UNDER THE SECURITIES LAW OF
ANY STATE OR OTHER JURISDICTION. NEITHER THIS PROMISSORY NOTE NOR ANY INTEREST
OR PARTICIPATION HEREIN MAY BEOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED OF, UNLESS PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THESECURITIES ACT OR PURSUANT TO A
TRANSACTION THAT IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

AMENDED AND RESTATED 12% CONVERTIBLEPROMISSORY NOTE

 



$200,000.00

September 1, 2018



 

The undersigned, MakingORG, Inc., a Nevada corporation (the "Company"), promises
to pay to Junhan Xie (the “Holder”), at maturity, by wire transfer of
immediately available funds to such account as the Holder may designate, the
principal sum of TWO HUNDRED THOUSAND DOLLARS ($200,000.00) (the "Principal
Amount"), together with interest on the then unpaid Principal Amount, at the
rate of ten percent (12%) per annum. This Amended and Restated 12% Convertible
Promissory Note, amends and restates the September 1, 2016 12% Convertible
Promissory Note, with no additional consideration being paid to the Company.

 

1. Interest. Interest on the Principal Amount outstanding from time to time
shall accrue, in arrears, at the rate of twelve percent (12%) per annum,
commencing as of September 1, 2016 and shall be payable in installments of
$12,000 in cash or shares of common stock, par value $0.001 per share, of the
Company (the “Common Stock”) at the rate of $3.50 per share, commencing of March
1, 2017 and every six months thereafter continuing until the Principal Amount of
this Note is paid in full.

 

2. Maturity. Unless the Holder duly exercises his right of conversion under this
Note, the then outstanding Principal Amount of this Note, plus all unpaid
accrued interest thereon, shall be due and payable in cash or Common Stock on
September 1, 2019.

 

3. Conversion. At the election of the Holder given at any time prior to payment
in full of this Note, the Principal Amount of, together with accrued interest
on, this Note shall be convertible into shares of Common Stock at the rate of
one share for each $3.50 of principal and/or interest so converted.

 

4. Adjustment of Number of Shares Issuable Upon Conversion. In case the Company
shall, after the date of issuance of this Note: (i) pay a stock dividend or make
a distribution in shares of its capital stock (whether shares of its Common
Stock or of capital stock of any other class); (ii) subdivide its outstanding
shares of Common Stock; (iii) combine its outstanding shares of Common Stock
into a smaller number of shares; or (iv) issue by reclassification of its shares
of Common Stock any shares of capital stock of the Company, the number of shares
issuable upon conversion of this Note shall be adjusted so that the Holder shall
be entitled to receive the number of shares of capital stock of the Company
which the Holder would have owned immediately following such action had this
Note been converted immediately prior thereto, and the number of shares issuable
upon conversion of this Note shall thereafter be subject to further adjustment
pursuant to this Section 4. An adjustment made pursuant to this Section 4 shall
become effective retroactively immediately after the record date in the case of
a dividend or distribution, and shall become effective immediately upon the
effective date in the case of a subdivision, combination or reclassification.

 



 1

  



 

5. Waivers; Prepayment.

 

(a) Failure by the Holder to insist upon the strict performance by the Company
of any terms and provisions herein shall not be deemed to be a waiver of any
terms and provisions herein, and the Holder shall retain the right thereafter to
insist upon strict performance by the Company of any of the terms and provisions
herein.

 

(b) The Company shall have the right to prepay this Note in whole at any time or
in part from time to time, without penalty or premium. All prepayments shall
first be applied to any accrued and outstanding interest on this Note and then
to the principal of this Note.

 

7. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York (without regard to principles of
conflicts of law provisions).

 

8. Headings. Section headings in this Note are included herein for purposes of
convenience of reference only and shall not constitute a part of this Note for
any other purpose.

 



 

MakingORG, Inc.

    By:

/s/ Juanzi Cu

 

Name:

Juanzi Cu

  Title:

President and Chief Executive Officer

 



 



 2



 